           Case 1:18-cv-09322-PKC Document 6-3 Filed 10/15/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

Ardelle Frank, Sandra Romanelli and         )
June Carney,                                )
                                            )
          Plaintiffs,                       )
                                            )
          v.                                )       No. 1:18-cv-9322-PKC
                                            )
Second Round, L.P., a Texas                 )
corporation,                                )
                                            )
          Defendant.                        )

                         ORDER FOR ADMISSION PRO HAC VICE

          The Motion of David J. Philipps for admission to practice Pro Hac Vice in the

above-captioned action is granted.

          Applicant has declared that he is a member in good standing of the bar of the

state of Illinois; and that his contact information is as follows:

          David J. Philipps
          Philipps & Philipps, Ltd.
          9670 S. Roberts Road
          Suite One
          Palos Hills, Illinois 60465
          (708) 974-2900
          (708)974-2907 (FAX)
          mephilipps@aol.com

          Applicant having requested admission Pro Hac Vice to appear for all purposes as

counsel for Ardelle Frank, Sandra Romanelli and June Carney in the above entitled

action:

          IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in

the above-captioned case in the United States District Court for the Southern District of




                                                1
        Case 1:18-cv-09322-PKC Document 6-3 Filed 10/15/18 Page 2 of 2



New York. All attorneys appearing before this Court are subject to the Local Rules of

this Court, including the Rules governing discipline of attorneys.


Dated: _________________                   ________________________________
                                           United States District/Magistrate Judge




                                             2
